

113 S1870 PCS: Supporting At-Risk Children Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 279113th CONGRESS1st SessionS. 1870IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Baucus, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendarA BILLTo reauthorize and restructure adoption incentive payments, to better enable State child welfare agencies to prevent sex trafficking of children and serve the needs of children who are victims of sex trafficking, to increase the reliability of child support for children, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Supporting At-Risk Children Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Strengthening And Finding Families for ChildrenSec. 101. Short title of title.Subtitle A—Adoption Incentive PaymentsSec. 111. Extension of program through fiscal year 2016.Sec. 112. Improvements to award structure.Sec. 113. Renaming of program.Sec. 114. Limitations on use of incentive payments.Sec. 115. State report on calculation and use of savings resulting from the phase-out of eligibility requirements for adoption assistance; requirement to spend 40 percent of savings on certain services.Sec. 116. Preservation of eligibility for kinship guardianship assistance payments with a successor guardian.Sec. 117. Data collection on adoption and foster child guardianship disruption and dissolution.Sec. 118. Encouraging the placement of children in foster care with siblings.Sec. 119. Effective dates.Subtitle B—Extension of family connection grant programSec. 121. Extension of family connection grant program.Subtitle C—Unemployment compensationSec. 131. Improving the collection of unemployment insurance overpayments through tax refund offset.TITLE II—Identifying and serving youth vulnerable to sex trafficking Sec. 201. Short title of title.Subtitle A—Addressing the risks that make youth vulnerable to sex trafficking and other negative outcomesSec. 211. Identifying and screening youth at risk of sex trafficking.Sec. 212. Improvements to another planned permanent living arrangement as a permanency option.Subtitle B—Empowering older youth vulnerable to domestic sex trafficking and other negative outcomesSec. 221. Empowering foster youth age 14 and older in the development of their own case plan and transition planning for a successful adulthood.Sec. 222. Ensuring foster youth have a birth certificate, Social Security card, driver's license or equivalent State-issued identification card, and a bank account.Subtitle C—Data and ReportsSec. 231. Streamline data collection and reporting on sex trafficking.Sec. 232. Recommendations to Congress for expanding housing for youth victims of trafficking.Subtitle D—National Advisory Committee on Domestic Sex TraffickingSec. 241. National Advisory Committee on Domestic Sex Trafficking.TITLE III—Child Support EnforcementSec. 301. Short title of title.Subtitle A—Increased Reliability of Child SupportSec. 311. Compliance with multilateral child support conventions.Sec. 312. Relief from passport sanctions for certain individuals.Sec. 313. Child support enforcement programs for Indian tribes.Sec. 314. Parenting time arrangements.Sec. 315. Efficient use of the National Directory of New Hires Database for federally sponsored research assessing the effectiveness of Federal policies and programs in achieving positive labor market outcomes.Subtitle B—Child Support Enforcement Task ForceSec. 321. Child Support Enforcement Task Force.Subtitle C—Effective DatesSec. 331. Effective dates.TITLE IV—Budgetary EffectsSec. 401. Determination of budgetary effects.IStrengthening And Finding Families for Children101.Short title of titleThis title may be cited as
			 the Strengthening And Finding Families for Children Act.AAdoption Incentive Payments111.Extension of
			 program through fiscal year 2016Section 473A of the Social Security Act (42
			 U.S.C. 673b) is amended—(1)in subsection
			 (b)(5), by striking 2008 through 2012 and inserting 2013
			 through 2015; and(2)in each of paragraphs (1)(D) and (2) of subsection
			 (h), by striking 2013 and inserting
			 2016.112.Improvements to
			 award structure(a)Eligibility for
			 awardSection 473A(b) of
			 the Social Security Act (42 U.S.C. 673b(b)) is amended by striking paragraph (2) and redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively.(b)Data
			 requirementsSection 473A(c)(2) of such Act (42 U.S.C.
			 673b(c)(2)) is amended—(1)in the paragraph
			 heading, by striking numbers of adoptions and inserting
			 rates of adoptions and
			 guardianships;(2)by striking
			 the numbers and all that follows through section, and
			 inserting each of the rates required to be determined under this section with respect to a State and a fiscal year,; and(3)by inserting before the period the following: , and, with respect to the determination of  the rates related to foster child guardianships, on the basis of information reported to the Secretary under paragraph (12) of  subsection (g).(c)Award
			 amountSection 473A(d) of such Act (42 U.S.C. 673b(d)) is
			 amended—(1)in paragraph (1), by striking
			 subparagraphs (A) through (C) and inserting the following:(A)$4,000, multiplied
				by the amount (if any) by which—(i)the number of
				foster child adoptions in the State during the fiscal year; exceeds(ii)the product (rounded to the nearest whole
				number) of—(I)the base rate of
				foster child adoptions for the State for the fiscal year; and(II)the number of children in foster care under
				the supervision of the State on the last day of the preceding fiscal
				year;(B)$8,000, multiplied
				by the amount (if any) by which—(i)the number of
				older child adoptions and older foster child guardianships in the State during the fiscal year; exceeds(ii)the product (rounded to the nearest whole
				number) of—(I)the base rate of
				older child adoptions and older foster child guardianships  for the State for the fiscal year; and(II)the number of children in foster care under
				the supervision of the State on the last day of the preceding fiscal
				year who have attained age 9;(C)$4,500,
				multiplied by the amount (if any) by which—(i)the number of
				special needs adoptions that are not older child adoptions in the State during
				the fiscal year; exceeds(ii)the product (rounded to the nearest whole
				number) of—(I)the base rate of
				special needs adoptions that are not older child adoptions for the State for
				the fiscal year; and(II)the number of children in foster care under
				the supervision of the State on the last day of the preceding fiscal
				year who have not attained age 9;  and(D)$4,000, multiplied
				by the amount (if any) by which—(i)the number of
				foster child guardianships in the State during the fiscal year; exceeds(ii)the product (rounded to the nearest whole
				number) of—(I)the base rate of
				foster child guardianships for the State for the fiscal year; and(II)the number of children in foster care under
				the supervision of the State on the last day of the preceding fiscal year.;
				and(2)by striking
			 paragraph (3) and inserting the following:(3)Increased adoption and legal guardianship incentive payment for timely adoptions(A)In generalIf for any of fiscal years 2013 through 2015, the total amount of adoption and legal guardianship incentive payments payable under paragraph (1) of this subsection are less than the amount appropriated under subsection (h) for the fiscal year, then, from  the remainder of the amount appropriated for the fiscal year that is not required for such payments (in this paragraph referred to as the timely adoption award pool), the Secretary shall increase the adoption incentive payment determined under paragraph (1) for each State that the Secretary determines is a timely adoption award State for the fiscal year by the award amount determined for the fiscal year under subparagraph (C) .(B)Timely adoption award State definedA State is a timely adoption award State for a fiscal year if the State is one of the 50 States or the District of Columbia and the Secretary determines that more than 50 percent of  the foster child adoptions that were finalized in the State  during the fiscal year were for children for whom an adoption was finalized not more than 12 months after the date on which the child becomes legally free for adoption.(C)Award amountFor purposes of subparagraph (A), the award amount determined under this subparagraph with respect to a fiscal year is the amount equal to the product of—(i)the timely adoption award pool for the fiscal year; and(ii)the number of timely adoption award States for the fiscal year..(d)DefinitionsSection
			 473A(g) of such Act (42 U.S.C. 673b(g)) is amended by striking paragraphs (1)
			 through (8) and inserting the following:(1)Foster child
				adoption rateThe term
				foster child adoption rate means, with respect to a State and a
				fiscal year, the percentage determined by dividing—(A)the number of
				foster child adoptions finalized in the State during the fiscal year; by(B)the number of
				children in foster care under the supervision of the State on the last day of
				the preceding fiscal year.(2)Base rate of
				foster child adoptionsThe term base rate of foster child
				adoptions means, with respect to a State and a fiscal year, the average of the foster child
				adoption rate for the State for the immediately preceding 3 fiscal years.(3)Foster child
				adoptionThe term
				foster child adoption means the final adoption of a child who, at
				the time of adoptive placement, was in foster care under the supervision of the
				State.(4)Special needs
				adoptions that are not older child adoptions rateThe term special needs adoptions that
				are not older child adoptions rate means, with respect to a State and a
				fiscal year, the percentage determined by dividing—(A)the number of
				special needs adoptions that are not older child adoptions finalized in the
				State during the fiscal year; by(B)the number of
				children in foster care under the supervision of the State on the last day of
				the preceding fiscal year who have not attained age 9.(5)Base rate of
				special needs adoptions that are not older child adoptionsThe term base rate of special needs
				adoptions that are not older child adoptions means, with respect to a
				State and a fiscal year, the average of the special needs
				adoptions that are not older child adoptions rate for the State for the immediately preceding 3 fiscal years.(6)Special needs
				adoptions that are not older child adoptionsThe term special needs adoptions that are not older child adoptions means the
				final adoptions of all children who have not attained age 9 and for whom an adoption assistance agreement is in
				effect under section 473.(7)Older child
				adoptions  and older foster child guardianships rateThe term
				older child adoptions and older foster child guardianships rate means, with respect to a State and a
				fiscal year, the percentage determined by dividing—(A)the number of
				older child adoptions and older foster child guardianships  finalized in the State during the fiscal year; by(B)the number of children in foster care under
				the supervision of the State on the last day of the preceding fiscal year, who
				have attained 9 years of age.(8)Base rate of
				older child adoptions and older foster child guardianshipsThe term base rate of older child
				adoptions and older foster child guardianships means, with respect to a State and a fiscal year, the average of the older child
				adoptions and older foster child guardianships rate for the State for the immediately preceding 3 fiscal years.(9)Older child
				adoptions and older foster child guardianshipsThe term
				older child adoptions and older foster child guardianships means the final adoption, or the placement into legal guardianship, of all children who have
				attained 9 years of age and—(A)at the time of the
				adoptive or legal guardianship placement, were in foster care under the supervision of the
				State; or(B)for whom an adoption
				assistance agreement was in effect under section 473.(10)Foster child
				guardianship rateThe term foster child guardianship
				rate means, with respect to a State and a fiscal year, the percentage
				determined by dividing—(A)the number of
				foster child guardianships that occurred in the State during the fiscal year;
				by(B)the number of
				children in foster care under the supervision of the State on the last day of
				the preceding fiscal year.(11)Base rate of
				foster child guardianshipsThe term base rate of foster
				child guardianships means, with respect to a State and a fiscal year,
				the average of the foster child
				guardianship rate for the State for the immediately preceding 3 fiscal years.(12)Foster child guardianshipThe term foster child guardianship means, with respect to a State, the exit of a child from foster care under the responsibility of the State to live with a legal guardian, if the State has reported to the Secretary—(A)that the State agency has determined that—(i)the child has been removed from his or her home pursuant to a voluntary placement agreement or as a result of a judicial determination to the effect that continuation in the home would be contrary to the welfare of the child;(ii)being returned home is not an appropriate option for the child;(iii)the child demonstrates a strong attachment to the prospective legal guardian, and the prospective legal guardian has a strong commitment to caring permanently for the child; and(iv)if the child has attained 14 years of age, the child has been consulted regarding the legal guardianship arrangement; or(B)the alternative procedures used by the State to determine that legal guardianship is the appropriate option for the child..113.Renaming of program(a)In generalThe section heading of section 473A of the Social Security Act (42 U.S.C. 673b) is amended to read as follows:473A.Adoption and legal guardianship incentive payments.(b)Conforming amendments(1)Section 473A of such Act is amended in each of subsections (a), (d)(1), (d)(2)(A), and (d)(2)(B) (42 U.S.C. 673b(a), (d)(1), (d)(2)(A), and (d)(2)(B)) by inserting and legal guardianship after adoption each place it appears.(2)The heading of section 473A(d) of such Act (42 U.S.C. 673b(d)) is amended by inserting and legal guardianship after adoption.114.Limitations on use of incentive paymentsSection 473A(f) of the Social Security Act (42 U.S.C. 673b(f)) is amended—(1)in the first sentence, by inserting , and shall use the amount to supplement, and not supplant, any Federal or non-Federal funds used to provide any service under part B or E before the period;(2)by inserting after the first sentence, the following: In the case of any State that is paid an incentive payment under this section for a fiscal year that exceeds $100,000,   the State shall use at least 25 percent of the
				incentive payment made to the State for that fiscal year to provide services for children who have been reunified with their families, including services to youth who, after emancipating from foster care, return to their families, to support and sustain these reunifications.; and(3)by striking the preceding sentence and inserting this subsection.115.State report on calculation and use of savings resulting from the phase-out of eligibility requirements for adoption assistance; requirement to spend 40 percent of savings on certain servicesSection 473(a)(8) of the Social Security Act (42 U.S.C. 673(a)(8)) is amended to read as follows:(8)(A)A State shall calculate the savings (if any) resulting from the application of paragraph (2)(A)(ii) to all applicable children for a fiscal year, using a methodology specified by the Secretary or an alternate methodology proposed by the State and approved by the Secretary.(B)A State shall annually report to the Secretary—(i)the methodology used to make the calculation described in subparagraph (A), without regard to whether any savings are found;(ii)the amount of any savings referred to in subparagraph (A); and(iii)how any such savings are spent, accounting for and reporting the spending separately from any other spending reported to the Secretary under part B or E.(C)The Secretary shall make all information reported pursuant to subparagraph (B) (including the information required under subparagraph (D)(iii)) available on the website of the Department of Health and Human Services in a location easily accessible to the public.(D)(i)A State shall spend an amount equal to the amount of the savings (if any) in State expenditures under this part resulting from the application of paragraph (2)(A)(ii) to all applicable children for a fiscal year, to provide to children of families any service that may be provided under this part or part B, and shall spend not less than 40 percent of any such savings on—(I)post-adoption or post-guardianship services (as applicable)  for children placed in adoptive,
				kinship guardianship, or guardianship placements and their families; and(II)services to support and sustain positive permanent outcomes for children who otherwise might enter into foster care under the responsibility of the State.(ii)Any spending by a State in accordance with this subparagraph shall be used to supplement, and not supplant, any Federal or non-Federal funds used to provide any service under part B or E.(iii)A State shall include in the annual report submitted to the Secretary under subparagraph (B) a detailed account, in such form and manner as the Secretary shall require, of the services funded by the State to satisfy the requirements of   clause (i) of this subparagraph..116.Preservation of eligibility for kinship guardianship assistance payments with a successor guardianSection 473(d)(3) of the Social Security Act (42 U.S.C. 673(d)(3)) is amended by adding at the end the following:(C)Eligibility not affected by replacement of guardian with a successor guardianIn the event of the death or incapacity of the relative guardian, the eligibility of a child for a kinship guardianship assistance payment under this subsection shall not be affected by reason of the replacement of the relative guardian with a successor legal guardian named in the kinship guardianship assistance agreement referred to in paragraph (1) (including in any amendment to the agreement), notwithstanding subparagraph (A) of this paragraph and section 471(a)(28)..117.Data collection
			 on adoption and foster child guardianship  disruption and dissolution(a)In
			 generalSection 479 of the
			 Social Security Act (42 U.S.C. 679) is amended by adding at the end the
			 following new subsection:(d)(1)Not later than 12
				months after the date of enactment of the Strengthening And Finding Families for Children Act the
				Secretary shall, as part of the data collection system established under this
				section, promulgate final regulations providing for the collection and analysis
				of information regarding children who enter into foster care under the supervision of a State as a result of
				the disruption of a placement for adoption or foster child guardianship or the dissolution of an adoption or foster child guardianship. The regulations
				shall require each State with a State plan approved under this part and part B to collect and report as part of such data collection system and, as appropriate, to report supplementary, descriptive, or spending information required separate from such system and, as appropriate, as part of other reports required under this part or part B, the information specified in paragraph (2).(2)The regulations promulgated under paragraph (1) shall require a State to collect and report the following information:(A)Information on children born in  the United States who are
				adopted or placed in a foster child guardianship and who enter into foster care under the supervision of the State as a result of the disruption of a placement for adoption or foster child guardianship or the
				dissolution of an adoption or foster child guardianship, including—(i)the number of such children who enter
				into foster care under the supervision of the State as a result of—(I)the disruption of placement for adoption;(II)the disruption of placement for foster child guardianship;(III)the dissolution of an adoption; or(IV)the dissolution of a foster child guardianship; and(ii)for each child identified under
				clause (i)—(I)the length of the adoption or foster child guardianship placement
				prior to disruption or dissolution;(II)the age of the child at the time of the
				disruption or dissolution;(III)the reason for the disruption or
				dissolution, as well as illustrative or supplementary materials that provide elaboration for the reason; and(IV)the agencies who handled the placement
				for adoption or foster child guardianship.(B)Information on children born in a country other than the United States who enter into foster care under the supervision of the State as a result of the disruption of a placement for adoption or the dissolution of an adoption, including—(i)the number of such children who enter
				into foster care under the supervision of the State as a result of—(I)the disruption of placement for adoption; or(II)the dissolution of an adoption;(ii)for each child identified under
				clause (i)—(I)the child's country of birth and, if different, the country from which the child originally was placed for adoption;(II)the length of the adoption placement
				prior to disruption or dissolution;(III)the age of the child at the time of the
				disruption or dissolution;(IV)the reason for the disruption or
				dissolution, as well as illustrative or supplementary materials that provide elaboration for the reason; and(V)the agencies who handled the placement
				for adoption; and(C)A description of the pre- and post-adoptive
				support services that
				the State has determined result in lower rates of disruption and dissolution of adoptions or foster child guardianships.(D)Information on how the State spends funds paid to the State from an allotment for the State under section 433 to promote adoption, and, separately, to provide pre and post-adoptive support services.(E)Such other information as determined
				appropriate by the Secretary.(3)For purposes of  this subsection, the term foster child guardianship has the meaning given that term in section 473A(g)(12)..(b)Annual
			 reportSection 479A of the Social Security Act (42 U.S.C. 679b)
			 is amended—(1)in paragraph (5),
			 by striking and after the semicolon;(2)in paragraph (6),
			 by striking the period at the end and inserting ; and; and(3)by adding at the
			 end the following new paragraph:(7)include in the
				report submitted pursuant to paragraph (5) for fiscal year 2016 or any
				succeeding fiscal year, national and State-by-State data on the numbers and
				rates of disruptions and dissolutions of adoptions, as collected pursuant to
				section
				479(d)..118.Encouraging the placement of children in foster care with siblings(a)State plan amendment(1)Notification of parents of siblingsSection 471(a)(29) of the Social Security Act (42 U.S.C. 671(a)(29)) is amended by striking all adult grandparents and inserting the following relatives: all adult grandparents, all parents of a sibling of the child, where such parent has legal custody of such sibling,.(2)Sibling definedSection 475 of the Social Security Act (42 U.S.C. 675) is amended by adding at the end the following:(9)The term sibling means an individual who satisfies at least one of the following conditions with respect to a child:(A)The individual is considered by State law to be a sibling of the child.(B)The individual would have been considered a sibling of the child under State law but for a termination or other disruption of parental rights, such as the death of a parent..(b)Rule of constructionNothing in this section shall be construed as subordinating the rights of foster or adoptive parents of a child to the rights of the parents of a sibling of that child.119.Effective dates(a)In generalExcept as otherwise provided in this section, the amendments made by this subtitle shall take effect as if enacted on October 1, 2013.(b)Restructuring and renaming of program(1)In generalThe amendments made by sections 112 and 113 shall take effect on October 1, 2014, subject to paragraph (2).(2)Transition rule(A)In generalNotwithstanding any other provision of law, the total amount payable to a State under section 473A of the Social Security Act for fiscal year 2014 shall be an amount equal to 1/2 of the sum of—(i)the total amount that would be payable to the State under such section for fiscal year 2014 if the amendments made by section 112 of this Act had not taken effect; and(ii)the total amount that would be payable to the State under such section for fiscal year 2014 in the absence of this paragraph.(B)Pro rata adjustment if insufficient funds availableIf the total amount otherwise payable under subparagraph (A) for fiscal year 2014 exceeds the amount appropriated pursuant to section 473A(h) of the Social Security Act  (42 U.S.C. 673b(h)) for that fiscal year, the amount payable to each State under subparagraph (A) for fiscal year 2014 shall be—(i)the amount that would otherwise be payable to the State under subparagraph (A) for fiscal year 2014; multiplied by(ii)the percentage represented by the amount so appropriated for fiscal year 2014, divided by the total amount otherwise payable under subparagraph (A) to  all States for that fiscal year.(c)Promoting sibling connections(1)In generalThe amendments made by section 118  shall take effect on the date of enactment of this Act.(2)Delay permitted if State legislation requiredIn the case of a State plan approved under part E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by section 118, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet such additional requirements before the 1st day of the 1st calendar quarter beginning after the close of the 1st regular session of the State legislature that ends after the 1-year period beginning with the date of enactment of this Act. For purposes of the preceding sentence, in the case of a State that has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.BExtension of family connection grant program121.Extension of family connection grant program(a)In
			 generalSection 427(h) of the
			 Social Security Act (42 U.S.C. 627(h)) is amended by striking
			 2013 and inserting 2016.(b)Eligibility of universities for matching grantsSection 427(a) of such Act (42 U.S.C. 627(a)) is amended, in the matter preceding paragraph (1)—(1)by striking and before private; and(2)by inserting and institutions of higher education (as defined under section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), after arrangements,.(c)Finding families for foster youth who are parentsSection 427(a)(1)(E) of such Act (42 U.S.C. 627(a)(1)(E)) is amended by inserting and other individuals who are willing and able to be foster parents for children in foster care under the responsibility of the State who are themselves parents after kinship care families.(d)Reservation of
			 fundsSection 427(g) of such Act (42 U.S.C. 627(g)) is
			 amended—(1)by striking
			 paragraph (1); and(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively.CUnemployment compensation131.Improving the collection of unemployment insurance overpayments through tax refund offset(a)In generalSection 303 of the Social Security Act (42 U.S.C. 503) is amended by adding at the end the following:(m)In the case of a covered unemployment compensation debt (as defined under section 6402(f)(4) of the Internal Revenue Code of 1986) that remains uncollected as of the date that is 2 years after the date when such debt was first incurred, the State to which such debt is owed shall take action to recover such debt under section 6402(f) of the Internal Revenue Code of 1986..(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2015.IIIdentifying and serving youth vulnerable to sex trafficking 201.Short title of titleThis Act may be cited as the
		  Protecting Youth At-Risk for Sex Trafficking Act.AAddressing the
			 risks that make youth vulnerable to sex trafficking and other negative
			 outcomes211.Identifying
			 and screening youth at risk of sex traffickingSection 471(a)(9) of the Social Security Act
			 (42 U.S.C. 671(a)(9)) is amended—(1)in subparagraph
			 (A), by striking and;(2)in subparagraph
			 (B), by inserting and after the semicolon; and(3)by adding at the
			 end the following:(C)not later than—(i)1 year after the date of enactment of the Protecting Youth At-Risk for Sex Trafficking Act, demonstrate to the
				Secretary that it has developed, in consultation with the child protective
				services agency or unit for the State, policies and procedures for identifying and
				screening, and to determine appropriate State action and services, any child
				who the State has reasonable cause to believe is a victim of sex trafficking
				(as defined in section 103(10) of the Trafficking Victims Protection Act of
				2000 (22 U.S.C. 7102(10))) or a severe form of trafficking in persons described
				in paragraph (9)(A) of that Act (22 U.S.C. 7102(9)(A)) or is at risk of being a
				victim of either kind of trafficking (including at the option of the State, any
				individual who has not attained age 26 without regard to whether that
				individual is or was in foster care under the responsibility of the State);
				and(ii)2 years after the date of enactment of the Protecting Youth At-Risk for Sex Trafficking Act, demonstrate to the
				Secretary that it is implementing, in consultation with the child protective
				services agency or unit for the State, the policies and procedures developed under
				clause
				(i)..212.Improvements
			 to another planned permanent living arrangement as a permanency option(a)Elimination of
			 the option for children under age 16(1)In
			 generalSection 475(5)(C) of the Social Security Act (42 U.S.C.
			 675(5)(C)) is amended by inserting only in the case of a child who has
			 attained age 16 before (in cases where the State agency has
			 documented.(2)Conforming
			 amendmentSection 422(b)(8)(A)(iii)(II) of such Act (42 U.S.C.
			 622(b)(8)(A)(iii)(II)) is amended by inserting , subject to the
			 requirements of paragraphs (5)(C) and (10) of section 475 after
			 arrangement.(b)Additional
			 requirements(1)In
			 generalPart E of title IV of the Social Security Act (42 U.S.C.
			 670 et seq.) is amended by inserting after section 475 the following new
			 section:475A.Additional case plan and case review system
		  requirements(a)Requirements for
				another planned permanent living arrangementIn the case of any
				child for whom another planned permanent living arrangement is the permanency
				plan for the child, the following requirements shall apply for purposes of
				approving the case plan for the child and the case system review procedure for
				the child:(1)Documentation
				of intensive, ongoing, unsuccessful efforts for family
				placementAt each permanency hearing held with respect to the
				child, the State agency documents the intensive, ongoing, and, as of the date
				of the hearing, unsuccessful efforts made by the State agency to return the
				child home, place the child with a fit and willing relative, place the child with a legal guardian, or place the child for adoption,  including through efforts that utilize
				search technology to find biological family members for children in the child
				welfare system.(2)Redetermination
				of appropriateness of placement at each permanency hearingAt
				each permanency hearing held with respect to the child, the court or
				administrative body appointed or approved by the court conducting the hearing
				on the permanency plan for the child shall do the following:(A)Ask the child if
				the child wants to be adopted.(B)Make a judicial
				determination of a compelling reason with respect to each of the following
				options for why it continues to be not in the best interests of the child
				to—(i)return
				home;(ii)be placed with a
				fit and willing relative;(iii)be placed with
				a legal guardian; or(iv)be placed for
				adoption.(C)Identify the
				barriers to permanency plans other than another planned permanent living
				arrangement for the child.(D)Make a new
				determination that another planned permanent living arrangement is the
				appropriate permanency plan for this child and submit findings as to why, as of
				the date of the hearing, another planned permanent living arrangement is the
				best permanency plan for the child.(E)Require the State
				agency to document at the next permanency hearing held with respect to the
				child the intensive, ongoing, efforts made by the State agency to address such
				barriers and allow a different permanency plan for the child.(3)Demonstration
				of support for engaging in age or developmentally appropriate activities and
				social eventsThe State agency shall appear before the court or
				administrative body appointed or approved by the court and demonstrate, not
				less frequently than every 6 months while the child is placed in another
				planned permanent living arrangement—(A)the steps the
				State agency is taking, including with respect to reducing barriers such as
				paper work or other documentation, to ensure the child has regular, ongoing
				opportunities to engage in age or developmentally appropriate activities,
				including social events; and(B)that an
				individual, other than a caseworker, is the caregiver for the child for
				purposes of the reasonable and prudent parent standard (as defined in section 475(9)), including with respect
				to authority for signing permission slips and giving informal permission for
				the child to participate in age or developmentally appropriate activities,
				including social
				events..(2)Conforming
			 amendments(A)State plan
			 requirements(i)Part
			 BSection 422(b)(8)(A)(ii) of the Social Security Act (42 U.S.C.
			 622(b)(8)(A)(ii)) is amended by inserting in accordance with the
			 requirements of section 475A after section
			 475(5)).(ii)Part
			 ESection 471(a)(16) of the Social Security Act (42 U.S.C.
			 671(a)(16)) is amended—(I)by inserting
			 and in accordance with the requirements of section 475A after
			 section 475(1); and(II)by striking
			 section 475(5)(B) and inserting section 475(5) and
			 475A.(B)DefinitionsSection
			 475 of the Social Security Act (42 U.S.C. 675) is amended—(i)in
			 paragraph (1), in the matter preceding subparagraph (A), by inserting
			 meets the requirements of section 475A and after written
			 document which;(ii)in
			 paragraph (5)(C), as amended by subsection (a)(1)—(I)by inserting
			 , as of the date of the hearing, after compelling reason
			 for determining; and(II)by inserting
			 subject to the requirements of section 475A(a), after
			 another planned permanent living arrangement,; and(iii)by adding at the end the following:(9)(A)The term
				reasonable and prudent parent standard means the standard
				characterized by careful and sensible parental decisions that maintain a
				child's health, safety, and best interests while at the same time encouraging
				the child's emotional and developmental growth, that a caregiver shall use when
				determining whether to allow a child in foster care under the responsibility of
				the State to participate in extracurricular, enrichment, and social
				activities.(B)For purposes of subparagraph (A), the
				term caregiver means a foster parent with whom a child in foster
				care has been placed or a designated official for a child care institution in
				which a child in foster care has been placed.(10)(A)(i)The term age or
				developmentally appropriate means activities or items that are generally
				accepted as suitable for children of the same chronological age or level of
				maturity or that are determined to be developmentally appropriate for a child,
				based on the development of cognitive, emotional, physical, and behavioral
				capacities that are typical for an age or age group.(ii)In the event that any age related activities have implications relative to a child or youth’s academic curriculum, nothing in this part or part B shall be construed to authorize an officer or employee of the Federal Government to mandate, direct, or control a State, local educational agency, or school’s specific instructional content, academic achievement standards and assessments, curriculum, or program of instruction(B)In the case of a specific child, the
				term means activities or items that are suitable for that child based on the
				developmental stages attained by the child with respect to the child's
				cognitive, emotional, physical, and behavioral
				capacities..(c)Collected child
			 support directed to the youth(1)Foster youth in
			 another planned permanent living arrangementSection 457(e)(1) of the Social Security
			 Act (42 U.S.C. 657(e)(1)) is amended by inserting unless the permanency
			 plan for the child is another planned permanent living arrangement, in which
			 case the amounts collected (without any reimbursement to the Federal
			 Government) shall be deposited by the State agency responsible for supervising the child's placement in an account established for the benefit of the child and only used for payment of fees or other costs attributable to
			 the child's participation in age or developmentally appropriate
			 activities (until the child attains 18 years of age or such higher age as the State has elected under section 475(8)(B)(iii) at which time any funds in the account shall be paid to the child) before the semicolon.(2)Former foster
			 youth who have aged out of foster careSection 457 of the Social
			 Security Act (42 U.S.C. 657) is amended—(A)in subsection
			 (a), in the matter preceding paragraph (1), by striking (d) and
			 (e) and inserting (d), (e), and (f); and(B)by adding at the
			 end the following new subsection:(f)Youth age 18 or
				older in foster careNotwithstanding the preceding provisions of
				this section, amounts collected by a State as child support for months in any
				period on behalf of a child who is in foster care under the responsibility of
				the State on the date the child attains 18 years of age or such higher age as
				the State has elected under section 475(8)(B)(iii) shall be paid to the child
				(without any reimbursement to the Federal
				Government)..(3)State plan amendmentSection 454(11) of the Social Security Act (42 U.S.C. 654(11)) is amended—(A)in subparagraph (A), by striking and after the semicolon;(B)in subparagraph (B), by adding and after the semicolon; and(C)by inserting after subparagraph (B), the following:(C)provide a description of the procedures the State has in effect to comply with the requirements under section 457(e)(1) regarding funds collected on behalf of a child in another planned permanent living arrangement and with the requirements under section 457(f) regarding payment of  amounts collected on behalf of a child who is in foster care under the responsibility of the State on the date the child attains 18 years of age or such higher age as the State has elected under section 475(8)(B)(iii);.(d)Effective
			 dates(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the date that is 1 year after the date of
			 enactment of this Act.(2)Delay of child
			 support amendment permitted if state legislation requiredIn the
			 case of a State plan approved under section 454 of the Social Security Act
			 which requires State legislation (other than legislation appropriating funds)
			 in order for the plan to meet the additional requirements imposed by the
			 amendments made by subsection (c), the State plan shall not be regarded as
			 failing to comply with the additional requirements solely on the basis of the
			 failure of the plan to meet the additional requirements before the first day of
			 the first calendar quarter beginning after the close of the first regular
			 session of the State legislature that begins after the date of enactment of
			 this Act. For purposes of the previous sentence, in the case of a State that
			 has a 2-year legislative session, each year of such session shall be deemed to
			 be a separate regular session of the State legislature.BEmpowering older
			 youth vulnerable to domestic sex trafficking and other negative
			 outcomes221.Empowering
			 foster youth age 14 and older in the development of their own case plan and
			 transition planning for a successful adulthood(a)In
			 generalSection 475(1)(B) of
			 the Social Security Act (42 U.S.C. 675(1)(B)) is amended by adding at the end
			 the following: With respect to a child who has attained age 14, the plan
			 developed under this paragraph for the child, the permanency plan required for
			 the child under paragraph (5)(C), and any revisions or additions to such plans,
			 shall be developed in consultation with the child and, at the option of the
			 child, with up to 2 members of the case planning team who are chosen by the
			 child and who are not the child's foster parent or caseworker. A State may
			 reject an individual selected by a child to be a member of the case planning
			 team at any time if the State has good cause to believe that the individual
			 would not act in the best interests of the child. One individual selected by a
			 child to be a member of the child's case planning team may be designated to be
			 the child's advisor and, as necessary, advocate, with respect to the
			 application of the reasonable and prudent parent standard to the
			 child..(b)Conforming
			 amendments To include youth 14 and older in transition planningSection 475 of such Act (42 U.S.C. 675) is
			 amended—(1)in paragraph (1)(D), by striking
			 Where appropriate, for a child age 16 and inserting For a
			 child age 14; and(2)in paragraph
			 (5)—(A)in subparagraph
			 (C)—(i)by striking 16 and inserting 14; and(ii)by striking independent living and inserting a successful adulthood and that the permanency plan for the child is developed in accordance with the requirements specified in paragraph(1)(B); and(B)in subparagraph
			 (I), by striking 16 and inserting 14.(c)Transition
			 planning for a successful adulthoodParagraphs (1)(D) and (5)(C)(iii) of section 475 of such Act (42 U.S.C. 675) are each amended by
			 striking independent living and inserting a successful
			 adulthood.(d)List of
			 rightsSection 475A of the Social Security Act, as added by
			 section 212(b)(1), is amended by adding at the end the following new
			 subsection:(b)List of
				rightsThe case plan for any child in foster care under the
				responsibility of the State or with respect to whom adoption or kinship
				guardianship, assistance is made available under this part, who has attained
				age 14 shall include an age or developmentally appropriate written document that describes the child's rights with
				respect to education, health, visitation, and court participation, and to
				staying safe and avoiding exploitation and a signed acknowledgment by the child
				that the child has been provided them with a written copy of such
				document..(e)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall submit a report to Congress regarding the
			 implementation of the amendments made by this section. The report shall
			 include—(1)an analysis of
			 how States are administering the requirement of section 475(1)(B) of the Social
			 Security Act, as amended by subsection (a) of this Act, to permit a child in
			 foster care who has attained age 14 to select up to 2 members of the child's
			 case planning team from individuals who are not the child's foster parent or
			 caseworker for the development of the  plan
			 for the child under paragraph (1)(B) of section 475 of such Act, the permanency plan required for
			 the child under paragraph (5)(C) of section 475 of such Act, and for any revisions or additions to such plans; and(2)a description of
			 best practices of States with respect to the administration of the
			 requirement.222.Ensuring
			 foster youth have a birth certificate, Social Security card, driver's license or equivalent State-issued identification card, and a bank
			 account(a)Case review
			 system requirementSection
			 475(5)(I) of the Social Security Act (42 U.S.C. 675(5)(I)) is amended—(1)by striking and receives
			 assistance and inserting receives assistance; and(2)by inserting
			 before the period, the following: and is not discharged from care
			 without being provided with an official birth certificate, a social security
			 card issued by the Commissioner of Social Security, a driver's license or identification card issued by a State in accordance with the requirements of section 202 of the REAL ID Act of 2005, and a fee-free (or low-fee)
			 transaction account (as defined in section 19(b)(1)(C) of the Federal Reserve
			 Act (12 U.S.C. 461(b)(1)(C))) established in the child's name at an insured
			 depository institution (as defined in section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813)) or an insured credit union (as defined in
			 section 101 of the Federal Credit Union Act (12 U.S.C. 1752)), unless the
			 child, after consultation with the child's selected members of the child's case
			 planning team (if any), elects not to have such an account
			 established.(b)Penalty for
			 noncomplianceSection 474 of the Social Security Act (42 U.S.C.
			 674)) is amended by adding at the end
			 the following:(h)Reduced federal
				matching percentage for administration for failure To ensure foster youth have
				a birth certificate, social security card, picture ID, and a bank accountIf
				the Secretary finds with respect to a fiscal year quarter that a State has
				failed to comply with the requirement under section 475(5)(I) to provide each
				child in foster care under the responsibility of the State with an official
				birth certificate, a social security card issued by the Commissioner of Social
				Security,  a driver's license or identification card issued by a State in accordance with the requirements of section 202 of the REAL ID Act of 2005, and a fee-free (or low-fee) transaction account (as defined in
				section 19(b)(1)(C) of the Federal Reserve Act (12 U.S.C. 461(b)(1)(C)))
				established in the child's name at an insured depository institution (as
				defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) or
				an insured credit union (as defined in section 101 of the Federal Credit Union
				Act (12 U.S.C. 1752)) before the child is discharged from such care, (unless
				the child elects, after consultation with the child's selected members of the
				child's case planning team (if any), not to have such an account established)
				then, notwithstanding subsection (a) of this section and any regulations
				promulgated under section 1123A(b)(3), the Secretary shall reduce the Federal
				matching percentage for expenditures described in subsection (a)(3)(E) for the
				succeeding fiscal year quarter by 1 percentage point for every multiple of 10
				children for whom the Secretary determines the State failed to comply with such
				requirements (but not to exceed 25 percentage
				points)..(c)Effective
			 date(1)In generalSubject to paragraph (2), the amendments made by this section take effect on October
			 1, 2015.(2)Extension for State law amendmentIn the case of a State plan approved under
			 part B or E of title IV of the Social Security Act which the Secretary of
			 Health and Human Services determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirements imposed by  the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such part solely on the basis of the
			 failure of the plan to meet such additional requirements before the first day of
			 the first calendar quarter beginning after the close of the first regular session
			 of the State legislature that ends after the 1-year period beginning with the
			 date of enactment of this Act. For purposes of the preceding sentence, in the
			 case of a State that has a 2-year legislative session, each year of the session
			 is deemed to be a separate regular session of the State legislature.CData and Reports231.Streamline data
			 collection and reporting on sex trafficking(a)State plan
			 requirements(1)In generalSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)) is amended—(A)by striking
			 and at the end of paragraph (32);(B)by striking the
			 period at the end of paragraph (33) and inserting a semicolon; and(C)by adding at the
			 end the following:(34)provides that for each child over whom the
				State agency has responsibility for placement, care, or supervision (including a child who is in foster care, a child for whom a State child welfare agency has an open case file but who has not been removed from the home, and a youth who is not in foster care but is receiving services under section 477), the State
				agency shall—(A)identify and document appropriately in
				agency records each child who is identified as being a victim of sex
				trafficking (as defined in section 103(10) of the Trafficking Victims
				Protection Act of 2000) or as a victim of severe forms of trafficking in
				persons described in section 103(9)(A) of the Trafficking Victims Protection
				Act of 2000 (relating to sex trafficking) as such a victim; and(B)report immediately, and in no case later
				than 24 hours after receiving, information on missing or abducted children to
				the law enforcement authorities for entry into the National Crime Information
				Center (NCIC) database of the Federal Bureau of Investigation, established
				pursuant to section 534 of title 28, United States Code, and to the National Center for Missing  and Exploited Children; and(35)contains a regularly updated description of
				the specific measures taken by the State agency to protect and provide services
				to children who are victims of sex trafficking (as defined in section 103(10)
				of the Trafficking Victims Protection Act of 2000) or as a victim of severe forms of trafficking in
				persons described in section 103(9)(A) of the Trafficking Victims Protection
				Act of 2000 (relating to sex trafficking), including efforts to
				coordinate with State law enforcement, juvenile justice, and social service
				agencies such as runaway and homeless youth shelters to serve that
				population..(2)Effective
			 date(A)In
			 generalExcept as provided in subparagraph (B), the amendments made
			 by subsection (a) shall take effect on the date that is 1 year after the date of the
			 enactment of this Act, without regard to whether final regulations required under subsection
			 (b) have been promulgated.(B)Delay permitted
			 if state legislation requiredIn the case of a State plan
			 approved under part E of title IV of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirements imposed by subsection (a), the State plan shall not be
			 regarded as failing to comply with the requirements of such part solely on the
			 basis of the failure of the plan to meet such additional requirements before
			 the first day of the first calendar quarter beginning after the close of the first
			 regular session of the State legislature that ends after the 1-year period
			 beginning with the date of the enactment of this Act. For purposes of the
			 preceding sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is deemed to be a separate regular session of
			 the State legislature. Except as otherwise provided in this Act the amendments
			 made by this Act shall take effect on the date that is 1 year after the date of
			 the enactment of this Act.(b)Inclusion of
			 data in AFCARS(1)In
			 generalSection 479(c)(3) of the Social Security Act (42 U.S.C.
			 679(c)(3)) is amended—(A)in
			 subparagraph (C)(iii), by striking and after the semicolon;
			 and(B)by
			 adding at the end the following:(E)the number of children in foster care (and to the extent the Secretary determines feasible, the number of other children over whom the
				State agency has responsibility for placement, care, or supervision (including children for whom a State child welfare agency has an open case file but who have not been removed from the home and youth who are not in foster care but are receiving services under section 477) who are identified as victims of
				sex trafficking (as defined in section 103(10) of the Trafficking Victims
				Protection Act of 2000)  or as victims of severe forms of trafficking in
				persons described in section 103(9)(A) of the Trafficking Victims Protection
				Act of 2000 (relating to sex trafficking);
				and.(2)Reports to
			 congress(A)Initial reportNot later than the date that is 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall—(i)survey each State with a State plan approved under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.) to determine the estimated number of children in foster care and the estimated number of other children over whom the
				State agency has responsibility for placement, care, or supervision (including children for whom a State child welfare agency has an open case file but who have not been removed from the home and youth who are not in foster care but are receiving services under section 477 of such Act (42 U.S.C. 677) who are identified as victims of
				sex trafficking (as defined in section 103(10) of the Trafficking Victims
				Protection Act of 2000)  or as victims of severe forms of trafficking in
				persons described in section 103(9)(A) of the Trafficking Victims Protection
				Act of 2000 (relating to sex trafficking); and(ii)submit a report to Congress that includes the results of such survey, including State-specific data, along with such recommendations for administrative or legislative action as the Secretary of Health and Human Services determines appropriate relating to the
			 identification of, and provision of services for, such children.(B)Annual reportsSection 479A of the Social Security Act (42 U.S.C. 679b), as amended by section 117(b),  is further amended—(i)in paragraph (6), by striking and after the semicolon;(ii)in paragraph (7), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(8)include in the
				report submitted pursuant to paragraph (5) for the first fiscal year that begins on or after the effective date of a final rule implementing the data collection required under subparagraph (E) of section 479(c)(3),  and for each succeeding fiscal year, the State-specific data collected under such subparagraph, along with such other
			 information as the Secretary determines appropriate relating to the
			 identification of, and provision of services for, the population of
			 children identified in such data..232.Recommendations to Congress for expanding housing for youth victims of traffickingPart A of title XI of the Social Security Act (42 U.S.C.  1301 et seq.) is amended by inserting after section 1123A, the following:1123B.Recommendations to Congress for expanding housing for youth victims of trafficking(a)In generalNot later than 1 year after the enactment of this section, the head of each Federal agency specified in subsection (c) shall submit a report to Congress that contains recommendations for administrative or legislative changes necessary to use programs, properties, or  other resources owned, operated, or funded by the Federal Government to provide safe housing for youth who are victims of trafficking and to provide support to entities that provide housing or other assistance to such victims.(b)ContentThe reports required by subsection (a) shall include with respect to programs, properties, or other resources owned, operated, or funded  by each Federal agency specified in subsection (c), information regarding—(1)the availability and suitability of existing Federal, State, and local housing resources that are appropriate for housing youth victims of trafficking or for providing support to entities that provide housing or other assistance to such victims, including in rural and isolated locations; and(2)the feasibility of establishing or supporting public-private partnerships to provide housing for such victims or support to entities that provide housing or other assistance to such victims.(c)Agencies subject to reporting requirementThe Federal agencies specified in this subsection are the following:(1)The Department of Defense.(2)The Department of Health and Human Services.(3)The Department of Homeland Security.(4)The Department of Housing and Urban Development.(5)The Department of Justice.(d)Victims of trafficking definedIn this section, the term victims of trafficking has the meaning given that term in section 103(15) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(15))..DNational Advisory Committee on Domestic Sex Trafficking241.National Advisory Committee on Domestic Sex TraffickingTitle XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by inserting after section 1114 the following new section:1114A.National Advisory Committee on Domestic Sex Trafficking(a)Official designationThis section relates to the National Advisory Committee on Domestic Sex Trafficking (in this section referred to as the Committee).(b)AuthorityNot later than  180 days after the date of enactment of this section, the Secretary shall establish and appoint all members of the Committee.(c)Membership(1)CompositionThe Committee shall be composed of not more than 21 members whose diverse experience and background enable them to provide balanced points of view with regard to carrying out the duties of the Committee. The Committee shall not be composed solely of Federal officers or employees.(2)SelectionThe Secretary,  in consultation with the Attorney General, shall  appoint members to the Committee.(3)Period of
			 appointment; vacanciesMembers shall be appointed for the life of the Committee. A vacancy in the Committee shall be filled in the manner in which the original appointment was made and shall not affect the powers or duties of the Committee.(4)CompensationCommittee members, with the exception of reimbursement of official travel expenses and per diem for official travel, shall serve without compensation.(d)Duties(1)National responseThe Committee shall advise the Secretary and the Attorney General on practical and general policies concerning improvements to the Nation's response to domestic sex trafficking of minors from the child welfare system and the commercial sexual exploitation of children.(2)Cooperation policiesThe Committee shall advise the  Secretary and the Attorney General on practical and general policies concerning the cooperation of Federal, State, local, and tribal governments, child welfare agencies, social service providers, physical health and mental health providers, victim service providers, State or local courts with responsibility for conducting or supervising proceedings relating to child welfare or social services for children and their families, Federal, State, and local police, juvenile detention centers and runaway and homeless youth programs, schools, and businesses and organizations that provide services to youth, on responding to domestic sex trafficking of minors and the commercial sexual exploitation of children, including the development and implementation of—(A)successful interventions with children and teens who are exposed to conditions that make them vulnerable to, or victims of, domestic sex trafficking and commercial sexual exploitation;(B)policies that reflect an understanding that safety and well-being of children and teens can be compromised by the sexualization of children, the commodification of children, and a lack of normalcy characterized by isolation, disconnection from positive, appropriate, and healthy relationships with peers and adults, and an inability to engage in age appropriate activities; and(C)the relationship between children and teens who are trafficked and the overall coarsening and desensitization of society to violence that puts the public safety of communities across the Nation at risk.(3)Definition of  commercial sexual exploitation of childrenThe Committee shall recommend a comprehensive definition of what constitutes the commercial sexual exploitation of children.(4)Best practices for States(A)In generalThe Committee shall  develop 2 tiers (referred to in this subparagraph as Tier I and Tier II) of recommended best practices for States to follow in combating the domestic sex trafficking of minors and the commercial sexual exploitation of children. Tier I shall provide States that have not yet addressed domestic sex trafficking of minors and the commercial sexual exploitation of children with  an idea of where to begin and what steps to take. Tier II shall provide States that are already working to address domestic sex trafficking of minors and the commercial sexual exploitation of children with examples of policies that are already being used effectively by other States to address trafficking issues.(B)DevelopmentThe best practices shall be based on multidisciplinary research and promising, evidence-based models and programs.(C)ContentThe best practices shall be user-friendly, incorporate the most up-to-date technology, and include the following:(i)Sample training materials, protocols, and screening tools to prepare child welfare personnel to identify and serve youth who are at-risk or  are victims of domestic sex trafficking or commercial sexual exploitation.(ii)Multidisciplinary strategies to identify victims, manage cases, and improve services to meet the unique needs of this youth population.(iii)Sample protocols and recommendations for effective, cross-system collaboration between Federal, State, local, and tribal governments, child welfare agencies, social service providers, physical health and mental health providers, victim service providers, State or local courts with responsibility for conducting or supervising proceedings relating to child welfare or social services for children and their families, Federal, State, and local police, juvenile detention centers and runaway and homeless youth programs, schools, and businesses and organizations that provide services to youth. These protocols and recommendations should include strategies to identify victims and collect, document, and share data across systems and agencies, and should be designed to help agencies better understand the type of trafficking or commercial sexual exploitation involved, the scope of the problem, the needs of the population to be served, ways to address the demand for trafficked children and youth and increase prosecutions of traffickers and purchasers of children and youth, and the degree of victim interaction with multiple systems.(iv)A list of recommendations to establish safe residential placements for foster youth who have been trafficked (as defined by the Committee) as well as training guidelines for caregivers that serve children and youth being cared for outside the home.(e)Reports(1)In generalThe Committee shall  submit an interim and a final report  on the work of the Committee to—(A)the Secretary;(B)the Attorney General;(C)the Committee on Finance of the Senate; and(D)the Committee on Ways and Means of the House of Representatives.(2)Reporting datesThe interim report shall be submitted not later than 1 year after the establishment of the Committee.  The final report shall be submitted not later than 2 years after the establishment of the Committee unless the Secretary establishes an extension period for the Committee,  in which case the final report shall be submitted not later than the last day of such period.(f)Administration(1)Agency supportThe Secretary shall direct the head of the  Administration on Children, Youth and Families of the Department of Health and Human Services to l provide all necessary support for the Committee.(2)Meetings(A)In generalThe Committee will meet at the call of the Secretary at least twice a year to carry out the duties identified in this section, and more often as otherwise required.(B)ProceduresThe Secretary shall call all of the Committee meetings, prepare and approve all meeting agendas, attend all Committee meetings, adjourn any meeting when the Secretary  determines adjournment to be in the public interest, and shall chair meetings when directed to do so by an official or entity to whom the Committee reports.(3)SubcommitteesThe Committee shall be authorized to establish subcommittees or working groups, as necessary and consistent with the mission of the Committee, and any such  subcommittees or working groups shall operate under the provisions of the Federal Advisory Committee Act of 1972 (5 U.S.C. App.), the Sunshine in Government Act of 1976 (5 U.S.C. 552b), and other appropriate Federal regulations. Such subcommittees or working groups shall have no authority to make decisions on behalf of the Committee, nor shall  they report directly to any official or entity listed in subsection (d).(4)RecordkeepingThe records of the Committee and any subcommittees and working groups shall be maintained in accordance with  appropriate Department of Health and Human Services policies and procedures and  shall be available for public inspection and copying, subject to the Freedom of Information Act (5 U.S.C. 552).(g)Funding(1)In generalFrom the unobligated balance of funds made available to carry out section 414 of the Social Security Act (42 U.S.C.  614),  $400,000 of such funds are hereby transferred and made available to carry out this section.  Amounts transferred and made available to carry out this section shall remain available for expenditure until the date on which the Committee terminates and shall not be subject to reduction under a sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.).(2)Unobligated
			 amountsAny amounts made available to carry out this section that are
			 unobligated on the date on which the Committee terminates shall be returned to the Treasury of the United States  .(h)TerminationThe Committee shall terminate 2 years after the date of establishment unless the Secretary determines that more time is necessary to allow the Committee to complete its duties, in which case the Committee shall terminate at the end of an extension period established by the Secretary (not to exceed 24 months)..IIIChild Support Enforcement301.Short title of titleThis title may be cited as the Child Support Improvement and Work Promotion Act.AIncreased Reliability of Child Support311.Compliance with
			 multilateral child support conventions(a)Secretary's
			 authority To ensure compliance with multilateral child support
			 convention(1)In
			 generalSection 452 of the Social Security Act (42 U.S.C. 652) is
			 amended—(A)by redesignating
			 the second subsection (l) (as added by section 7306 of Public Law 109–171) as
			 subsection (m); and(B)by adding at the
			 end the following:(n)Secretary's
				authority To ensure compliance with multilateral child support
				conventionConsistent with the national policy of the United
				States to fully comply with the obligations of any multilateral child support
				convention to which the United States is a party, the Secretary shall utilize
				Federal and, as appropriate, State enforcement mechanisms in furtherance of
				this policy and take such steps as may be necessary within the Secretary’s
				authority to ensure compliance with the United States treaty obligations under
				such convention in the event the Secretary determines that a State plan does
				not comply with such obligations..(2)Conforming
			 amendmentSection 453(k)(3) of the Social Security Act (42 U.S.C.
			 653(k)(3)) is amended by striking 452(l) and inserting
			 452(m).(b)Access to the
			 federal parent locator serviceSection 453(c) of the Social
			 Security Act (42 U.S.C. 653(c)) is amended—(1)by striking
			 and at the end of paragraph (3);(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and(3)by adding at the
			 end the following:(5)an entity
				designated as a Central Authority for child support enforcement in a foreign
				reciprocating country or a foreign treaty country for purposes specified in
				section
				459A(c)(2)..(c)State option To
			 require individuals in foreign countries To apply through their country's
			 appropriate central authoritySection 454 of the Social Security
			 Act (42 U.S.C. 654) is amended—(1)in paragraph
			 (4)(A)(ii), by inserting before the semicolon (except that, if the
			 individual applying for the services resides in a foreign reciprocating country
			 or foreign treaty country, the State may opt to require the individual to
			 request the services through the Central Authority for child support
			 enforcement in the foreign reciprocating country or the foreign treaty country,
			 and if the individual resides in a foreign country that is not a foreign
			 reciprocating country or a foreign treaty country, a State may accept or reject
			 the application); and(2)in paragraph
			 (32)—(A)in subparagraph
			 (A), by inserting , a foreign treaty country, after a
			 foreign reciprocating country; and(B)in subparagraph
			 (C), by striking or foreign obligee and inserting ,
			 foreign treaty country, or foreign individual.(d)Amendments to
			 international support enforcement provisionsSection 459A of the
			 Social Security Act (42 U.S.C. 659a) is amended—(1)in subsection
			 (c)—(A)in the matter
			 preceding paragraph (1), by striking foreign countries that are the
			 subject of a declaration under this section and inserting
			 foreign reciprocating countries or foreign treaty countries;
			 and(B)in paragraph (2),
			 by inserting and foreign treaty countries after foreign
			 reciprocating countries;(2)in subsection
			 (d), by striking the subject of a declaration pursuant to subsection
			 (a) and inserting foreign reciprocating countries or foreign
			 treaty countries; and(3)by adding at the
			 end the following:(e)ReferencesIn
				this part:(1)Foreign
				reciprocating countryThe term foreign reciprocating
				country means a foreign country (or political subdivision thereof) with
				respect to which the Secretary has made a declaration pursuant to subsection
				(a).(2)Foreign treaty
				countryThe term foreign treaty country means a
				foreign country for which the 2007 Family Maintenance Convention is in
				force.(3)2007 family
				maintenance conventionThe term 2007 Family Maintenance
				Convention means the Hague Convention of 23 November 2007 on the
				International Recovery of Child Support and Other Forms of Family
				Maintenance..(e)Collection of
			 past-due support from federal tax refundsSection 464(a)(2)(A) of
			 the Social Security Act (42 U.S.C. 664(a)(2)(A)) is amended by striking
			 under section 454(4)(A)(ii) and inserting under paragraph
			 (4)(A)(ii) or (32) of section 454.(f)State law
			 requirement concerning the uniform interstate family support act
			 (UIFSA)Section 466(f) (42 U.S.C. 666(f)) is amended—(1)by striking
			 on and after January 1, 1998,;(2)by striking
			 and as in effect on August 22, 1996,; and(3)by striking
			 adopted as of such date and inserting adopted as of
			 September 30, 2008.(g)Full faith and
			 credit for child support ordersSection 1738B of title 28, United States Code,
			 is amended—(1)in subsection
			 (b)—(A)by inserting
			 (1) Child.—The term before
			  child ;(B)by striking
			  child's State  and all that follows through
			 a child resides.;(C)by inserting
			 (2) Child's home
			 State.—The term before  child's home
			 State ;(D)by inserting
			 after paragraph (2), as designated by subparagraph (C), the following:(3)Child's
				StateThe term child's State means the State in
				which a child resides.;
				(E)by inserting
			 (4) Child
			 support.—The term before  child
			 support ;(F)by inserting
			 (5) Child support
			 order.—The term before  child support
			 order ;(G)by inserting
			 (6) Contestant.—The term before
			  contestant ;(H)by striking
			  court means and all that follows through
			 modification of a child support order.;(I)by inserting
			 (7) Modification.—The term before
			  modification ;(J)by inserting
			 (8) State.—The term before
			  State ; and(K)by adding at the
			 end the following:(9)TribunalThe
				term tribunal means a court or administrative agency of a State
				that is authorized by State law to establish the amount of child support
				payable by a contestant or make a modification of a child support
				order.;
				(2)by striking
			 court each place it appears except subsection (b)(9), as added
			 by paragraph (1) of this section, and inserting tribunal;(3)by striking
			 courts each place it appears and inserting
			 tribunals;(4)in subsection
			 (c)(1), by striking subsections (e), (f), and (g) and inserting
			 this section;(5)by striking
			 subsection (i);(6)by redesignating
			 subsections (e), (f), (g), and (h) as subsections (f), (g), (h), and (i),
			 respectively;(7)by striking
			 subsection (d) and inserting the following:(d)Continuing,
				exclusive jurisdictionA tribunal of a State that has made a
				child support order consistently with this section has continuing, exclusive
				jurisdiction to modify the order if—(1)the order is the
				controlling order, as determined under subsection (g); and(2)(A)the State is the
				child's State or the residence of any individual contestant; or(B)the contestants provide consent (by
				providing consent in a record or in a hearing) for the tribunal to continue to
				exercise jurisdiction to modify the order.(e)Restrictions on
				exercising continuing, exclusive jurisdictionA tribunal of a
				State that has made a child support order may not exercise continuing,
				exclusive jurisdiction to modify the order if—(1)each individual
				contestant files a consent in a record with the issuing tribunal stating that a
				tribunal of another State (which has jurisdiction of at least 1 of the
				individual contestants or that is a tribunal of the State of the residence of
				the child) may modify the order and assume continuing, exclusive jurisdiction;
				or(2)the order is not
				the controlling order, as determined under subsection
				(g).;(8)in subsection
			 (f), as redesignated by paragraph (6) of this section—(A)in paragraph (1),
			 by striking subsection (i) and inserting subsection
			 (j); and(B)in paragraph
			 (2)—(i)in
			 subparagraph (A), by inserting and the contestants have not provided
			 consent (by providing consent in a record or in a hearing) for the tribunal of
			 the other State to continue to exercise jurisdiction to modify the
			 order before the semicolon; and(ii)in
			 subparagraph (B), by inserting with jurisdiction of at least 1 of the
			 individual contestants or that is a tribunal of the State of the residence of
			 the child after of another State;(9)in subsection
			 (g), as redesignated by paragraph (6) of this section—(A)in the subsection
			 heading, by striking Recognition of child support orders and
			 inserting Determination
			 of controlling child support order;(B)in the matter
			 preceding paragraph (1), by striking to recognize for purposes of
			 continuing, exclusive jurisdiction and enforcement and inserting
			 is the controlling order and shall be recognized; and(C)by striking
			 must be recognized each place it appears and inserting is
			 the controlling order;(10)in subsection
			 (h), as redesignated by paragraph (6) of this section, by striking
			 subsections (e) and (f) and inserting subsections (f) and
			 (g);(11)in subsection
			 (i), as redesignated by paragraph (6) of this section—(A)in paragraph (1),
			 by inserting or collect arrears and interest due on a child support
			 order after enforce a child support order;(B)by striking
			 paragraph (2) and inserting the following:(2)Law of State of
				issuance of orderA tribunal shall apply the law of the State of
				the tribunal that issued a child support order registered in the State of the
				tribunal with regard to—(A)the nature,
				extent, amount, and duration of current payments under the child support
				order;(B)the computation
				and payment of arrears and accrual of interest on arrears under the child
				support order; and(C)the existence and
				satisfaction of other obligations under the child support
				order.;
				(C)in paragraph (3),
			 by striking child support order, a and inserting child
			 support order registered in the State of a tribunal, the; and(D)by adding at the
			 end the following:(4)Prospective
				application of lawAfter a tribunal determines which is the
				controlling order and issues an order consolidating arrears, if any, a tribunal
				shall apply the law of the State of the tribunal that issued the controlling
				order (including the law of the State relating to interest on arrears)—(A)for support paid
				after the date of the order consolidating arrears; and(B)relating to
				consolidated arrears.;
				and(12)by adding at the
			 end the following:(j)Registration
				for modification(1)In
				generalA tribunal may modify a child support order issued in
				another State which has been registered in the State of the tribunal if, after
				notice and hearing, the tribunal finds—(A)that—(i)no individual
				contestant or child resides in the State of the tribunal issuing the child
				support order;(ii)the individual
				contestant seeking to modify, or to modify and enforce, a child support order
				issued in another State does not reside in the State in which the registering
				tribunal is located; and(iii)the tribunal of
				the State in which the child support order has been registered has personal
				jurisdiction of the parties not seeking to modify, or modify and enforce, the
				child support order;(B)that the State in
				which the child support order has been registered—(i)(I)is the residence of the
				child; or(II)has personal jurisdiction of an
				individual contestant; and(ii)each individual
				contestant has filed a consent in a record with the issuing tribunal for a
				tribunal in the registering State to modify the support order and assume
				continuing, exclusive jurisdiction; or(C)that all of
				the individual contestants reside in the State in which the registering
				tribunal is located and the child does not reside in the issuing State.(2)LimitationsA
				tribunal may not modify any term of a child support order that may not be
				modified under the law of the issuing State, including the duration of the
				obligation of support. If 2 or more tribunals have issued child support orders
				for the same obligor and same child, the law of the State of the tribunal
				issuing the controlling order, as determined under subsection (g), establishes
				the terms of the child support order which are not modifiable.(3)Proceeding to
				modifyIn a proceeding to modify a child support order, the law
				of the State of the tribunal that issued the initial controlling order, as
				determined under subsection (g), governs the duration of the obligation of
				support. The obligor’s fulfillment of the duty of support established by that
				controlling order precludes a tribunal of another State from imposing a further
				obligation of child support on the obligor.(4)Parties
				residing outside the United StatesNotwithstanding paragraph (1),
				a tribunal in the issuing State retains jurisdiction to modify an order issued
				in that State if—(A)1 party resides
				in another State; and(B)the other party
				resides outside of the United
				States..312.Relief from passport sanctions for certain individualsSection 452(k) of the Social Security Act (42 U.S.C. 652(k)) is amended—(1)in paragraph (2), by striking The Secretary of State and inserting Subject to paragraph (3), the Secretary of State;(2)by redesignating paragraph (3) as paragraph (4); and(3)by inserting after paragraph (2) the following new paragraph:(3)(A)Notwithstanding paragraph (2), the Secretary of State may issue a passport to an individual with respect to whom the Secretary has transmitted certification under paragraph (1) if—(i)the individual submits an application for relief to the Secretary of State, in such form and manner as the Secretary of State shall require; and(ii)the Secretary of State certifies that the application includes evidence that the individual—(I)has an annual income of less than $100,000;(II)is not incurring any new child support obligations, but only owes arrearages;(III)does not owe arrearages of child support for a child who is less than 18 years old;(IV)has been making child support payments consistently and in good faith for each of the most recently preceding 12 months; and(V)has a current offer to work outside of the United States, an offer to interview for work outside of the United States, a professional history of working outside of the United States, a job that requires travel outside of the United States, or is enrolled in a professional training program that requires travel outside of the United States.(B)The Secretary of State shall revoke a passport issued to an individual under subparagraph (A) upon a determination that the individual has failed to make child support payments  consistently and in good faith for more than  6 months.(C)The Secretary of State shall report the issuance of a passport under this paragraph to the Secretary.(D)The Secretary shall report the issuance of a passport under this paragraph to the State agency that certified in accordance with section 454(31) that the individual to whom the passport is issued owed child support arrearages in an amount exceeding $2,500..313.Child support
			 enforcement programs for Indian tribes(a)Tribal access
			 to the Federal parent locator serviceSection 453(c)(1) of the
			 Social Security Act (42 U.S.C. 653(c)(1)) is amended by inserting or
			 Indian tribe or tribal organization (as defined in subsections (e) and (l) of
			 section 4 of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C. 450b)), after any State.(b)Waiver
			 authority for Indian tribes or tribal organizations operating child support
			 enforcement programsSection 1115(b) of the Social Security Act (42 U.S.C.
			 1315(b)) is amended—(1)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C),
			 respectively, and realigning the left margin of subparagraph (C) so as to align with subparagraphs (A) and (B) (as so redesignated);(2)by inserting
			 (1) after (b); and(3)by adding at the
			 end the following:(2)An Indian tribe or tribal
				organization operating a program under section 455(f) shall be considered a
				State for purposes of authority to conduct an experimental, pilot, or
				demonstration project under subsection (a) to assist in promoting the
				objectives of part D of title IV and receiving payments under the second
				sentence of that subsection. The Secretary may waive compliance with any
				requirements of section 455(f) or regulations promulgated under that section to
				the extent and for the period the Secretary finds necessary for an Indian tribe
				or tribal organization to carry out such project. Costs of the project which
				would not otherwise be included as expenditures of a program operating under
				section 455(f) and which are not included as part of the costs of projects
				under section 1110, shall, to the extent and for the period prescribed by the
				Secretary, be regarded as expenditures under a tribal plan or plans approved
				under such section, or for the administration of such tribal plan or plans, as
				may be appropriate. An Indian tribe or tribal organization applying for or
				receiving start-up program development funding pursuant to section 309.16 of
				title 45, Code of Federal Regulations, shall not be considered to be an Indian
				tribe or tribal organization operating a program under section 455(f) for
				purposes of this
				paragraph..314.Parenting time arrangements(a)State plan amendmentsSection 454 of the
			 Social Security Act (42 U.S.C. 654), as amended by section
			 311(c), is further amended—(1)in paragraph
			 (4)(A), in the matter preceding clause (i), by inserting , establishment
			 of voluntary parenting time arrangements, after establishment of
			 paternity;(2)in paragraph
			 (9)—(A)in subparagraph
			 (D), by striking ; and and inserting a semicolon;(B)in subparagraph
			 (E), by inserting and after the semicolon;
			 and(C)by adding at the
			 end the following:(F)in establishing a voluntary parenting
				time arrangement at the time that a support order (as defined in section
				453(p)) is initially issued under this part pursuant to the requirements,
				standards, and procedures described in paragraph
				(35);;(3)in paragraph
			 (13), by inserting establishing voluntary parenting time
			 arrangements, after obtaining support orders,;(4)in paragraph (15)—(A)in subparagraph (A), by striking and after the semicolon;(B)in subparagraph (B), by inserting and after the semicolon; and(C)by adding at the end the following:(C)a process for
				including in the annual reviews and reports required under subparagraph (A)
				information, in such form and manner as the Secretary shall require, regarding
				the policies and practices implemented by the State or which the State plans to
				implement to facilitate access to and visitation of children by noncustodial
				parents;;(5)in paragraph
			 (26)(A), by inserting to establish voluntary parenting time
			 arrangements, after to establish paternity,;(6)in paragraph
			 (33), by striking and after the semicolon;(7)in paragraph
			 (34), by striking the period at the end and inserting ; and; and(8)by inserting
			 after paragraph (34) the following:(35)provide that the State shall implement procedures for the establishment of a voluntary parenting time
				arrangement at the time that a support order (as defined in section 453(p)) is
				initially issued under this part for parents who are not subject to a divorce or
				dissolution decree and for whom the voluntary parenting time
				arrangement is not
				contested, in
				accordance with such requirements and standards as the Secretary determines necessary and that include exceptions for family or domestic violence, dating violence, sexual assault, and stalking..(b)Secretarial guidanceThe Secretary shall issue guidance for States for the establishment of voluntary parenting time arrangements. The guidance shall provide that in establishing such arrangements, a State shall establish procedures to ensure—(1)the informed and voluntary participation of both parents in the establishment of a voluntary parenting time arrangement that is free from coercion and threats of recrimination;(2)each parent's informed consent to the terms and legal implications of any parenting time plan established under a voluntary parenting time arrangement; and(3)that all voluntary parenting time arrangements comply with State law.315.Efficient use of the national directory of new hires database for federally sponsored research assessing the effectiveness of federal policies and programs in achieving positive labor market outcomesSection 453 (42 U.S.C. 653) is amended—(1)in subsection (i)(2)(A), by striking 24 and inserting 48; and(2)in subsection (j), by striking paragraph (5) and inserting the following:(5)Research(A)In generalSubject to subparagraph (B) of this paragraph, the Secretary may provide access to data in each component of the Federal Parent Locator Service maintained under this section and to information reported by employers pursuant to section 453A(b), for—(i)research undertaken by a State or Federal agency (including through grant or contract) for purposes found by the Secretary to be likely to contribute to achieving the purposes of part A or this part; or(ii)an evaluation or statistical analysis undertaken to assess the effectiveness of a Federal program in achieving positive labor market outcomes (including through grant or contract), by—(I)the Department of Health and Human Services;(II)the Social Security Administration;(III)the Department of Labor;(IV)the Department of Education;(V)the Department of Housing and Urban Development;(VI)the Department of Justice;(VII)the Department of Veterans Affairs;(VIII)the Bureau of the Census;(IX)the Department of Agriculture; or(X)the National Science Foundation.(B)Personal identifiersData or information provided under this paragraph may include a personal identifier only if, in addition to meeting the requirements of subsections (l) and (m)—(i)the State or Federal agency conducting the research described in subparagraph (A)(i), or the Federal department or agency undertaking the evaluation or statistical analysis described in subparagraph (A)(ii), as applicable, enters into an agreement with the Secretary regarding the security and use of the data or information;(ii)the agreement includes such restrictions or conditions with respect to the use, safeguarding, disclosure, or redisclosure of the data or information (including by contractors or grantees) as the Secretary deems appropriate;(iii)the data or information is used exclusively for the purposes defined in the agreement; and(iv)the Secretary determines that the provision of data or information under this paragraph is the minimum amount needed to conduct the research, evaluation, or statistical analysis, as applicable, and will not interfere with the effective operation of the program under this part.(C)Penalties for unauthorized disclosure of dataAny individual who willfully discloses a personal identifier (such as a name or social security number) provided under this paragraph, in any manner to an entity not entitled to receive the data or information, shall be fined under title 18, United States Code, imprisoned not more than 5 years, or both..BChild Support Enforcement Task Force321.Child Support Enforcement Task Force(a)EstablishmentThere
			 is established in the executive branch a task force to be known as the Child Support Enforcement Task Force (referred to in this section as the Task Force).(b)Membership(1)CompositionThe
			 Task Force shall be composed of 15 members consisting of—(A)the Assistant Secretary of the Administration for Children and Families of the Department of Health and Human Services;(B)5 members appointed by the Senate, of which—(i)1 shall be appointed by the Majority Leader of the Senate;(ii)1 shall be appointed by the Minority Leader of the Senate;(iii)1 shall be appointed by the Chairman of the Committee on Finance of the Senate;(iv)1 shall be appointed by the Ranking Member of the Committee on Finance of the Senate; and(v)1 shall be jointly appointed by the Chairman and Ranking Member of the Committee on Finance of the Senate;(C)5 members appointed by the House of Representatives, of which—(i)1 shall be appointed by the Speaker of the House of Representatives;(ii)1 shall be appointed by the Minority Leader of the House of Representatives;(iii)1 shall be appointed by the Chairman of the Committee on Ways and Means of the House of Representatives;(iv)1 shall be appointed by the Ranking Member of the Committee on Ways and Means of the House of Representatives; and(v)1 shall be jointly appointed by the Chairman and Ranking Member of the Committee on Ways and Means of the House of Representatives; and(D)4 members appointed by the President.(2)DateThe appointments of the members of the Task Force shall be made not later than 6 months after the date of enactment of this Act.(3)ExpertiseThe
			 membership of the Task Force shall consist of individuals who are knowledgeable
			 on issues regarding child support and related activities.(4)Period of
			 appointment; vacanciesMembers shall be appointed for the life of the Task Force. A vacancy in the Task Force shall be filled in the manner in which the original appointment was made and shall not affect the powers or duties of the Task Force.(5)Quorum(A)In generalA majority of the Task Force shall constitute a quorum, but a lesser number of members may hold hearings.(B)ReportThe Task Force may not submit the report  required under subsection (c) until all of the members have been appointed.(6)Meetings(A)Initial
			 meetingNot later than 30 days after the Task Force has a majority, the Task Force shall hold its first meeting.(B)Chairperson and Vice ChairpersonDuring
			 the first meeting of the Task Force, the Task Force shall select a Chairperson and Vice Chairperson from
			 among the members appointed as of the date of the meeting.(C)Other
			 meetingsFollowing the first meeting of the Task Force, any
			 subsequent meetings shall be at the call of the Chairperson or Vice Chairperson.(D)Public meetingsIn addition to any other meetings held by the Task Force, the Task Force shall hold at least 3 meetings that are open to the public and preceded by timely public notice in the Federal Register of the time, place, and subject of the meeting. At least one public meeting of the Task Force shall focus on issues relevant to family courts or other State or local courts with responsibility for conducting or supervising proceedings relating to child support enforcement, child welfare, or social services for children and their families. At the public meetings of the Task Force, subject to such requirements and limitations as are determined appropriate by the Chairperson, appearances may be made and oral and written statements given by members of the public and the Task Force shall engage, at a minimum, with the following groups:(i)Administrators of State child support programs.(ii)Judges who preside over family courts or other State or local courts with responsibility for conducting or supervising proceedings relating to child support enforcement, child welfare, or  social services for children and their families, and organizations that represent such judges.(iii)Custodial parents and organizations that represent such parents.(iv)Noncustodial parents and organizations that represent such parents.(v)Organizations that represent fiduciary entities that are affected by child support enforcement policies.(7)CompensationMembers
			 of the Task Force—(A)shall not receive compensation for service on the Task Force; and(B)shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Task Force.(c)Report to CongressNot later than January 1, 2016, the Task Force shall
			 prepare and submit a report to Congress  that contains the Task Force's findings and recommendations for improvements in child support enforcement.   The report shall   include
			 the following:(1)An evaluation of the effectiveness of existing child support
			 enforcement programs and collection practices employed by State agencies
			 administering programs under part D of title IV of the Social Security Act (42
			 U.S.C. 651 et seq.) and an analysis of the extent to which such practices result in any unintended consequences or
			 performance issues associated with such programs and practices.(2)Recommendations for methods to
			 enhance the effectiveness of child support enforcement programs and collection
			 practices.(3)An analysis of the feasibility of the establishment of a centralized lien registry by each State to contain all liens placed against real and personal property for overdue child support that would ensure access to and sharing of registry data among all necessary entities and individuals prior to any sale or distribution of property or funds.(4)A compilation of State recovery and distribution policies.(5)Recommendations for methods to foster
			 engagement by fathers in their children's lives through consideration of parental
			 time and visitation with children.(6)An analysis of the role
			 for alternative dispute resolution in making child support determinations.(7)Identification of  best practices for—(A)determining which services and support programs available to custodial and noncustodial parents are non-duplicative, evidenced-based, and produce quality outcomes, and connecting custodial and noncustodial parents to those services and support programs;(B)providing employment support, job training, and job
			 placement for custodial and noncustodial parents; and(C)establishing
			 services, supports, and child support payment tracking for noncustodial
			 parents, including options for the prevention of, and intervention on, uncollectible
			 arrearages, such as retroactive obligations and Medicaid birthing costs.(8)Recommendations for methods for States to use to collect child support payments from individuals who owe excessive arrearages as determined under section 454(31) of the Social Security Act (42 U.S.C. 654(31)).(9)Recommendations for such
			 legislative and administrative actions as the Task Force
			 determines appropriate for improvement in child support enforcement.(d)Powers of the Task Force(1)Hearings(A)In generalThe Task Force may hold such hearings, sit, and act at such times and places, take such testimony, and receive such evidence as the Task Force considers advisable to carry out this section.(B)Information from Federal agenciesThe Task Force may secure directly from any Federal agency such information as the Task Force considers necessary to carry out this section. Upon request of the Chairperson, the head of such agency shall furnish such information to the Task Force.(2)RulesFor the purposes of carrying out its duties in preparing the report required under subsection (c), the Task Force may adopt such rules for its organization and procedures as it determines appropriate.(3)Postal servicesThe Task Force may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.(4)Donations and volunteersThe Task Force may accept, use, and dispose of donations of money and property and may accept such volunteer services of individuals as it determines appropriate.(5)Personnel matters(A)StaffThe Chairperson may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional employees as may be necessary to enable the Task Force to perform its duties. The employment of an executive director shall be subject to confirmation by the Task Force.(B)CompensationThe Chairperson may fix the compensation of the executive director and other employees of the Task Force without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.(C)Detail of Government employeesAny Federal Government employee may be detailed to the Task Force without reimbursement, and such detail shall be without interruption or loss of civil service status, benefits, or privilege.(D)Temporary and intermittent servicesThe Chairperson may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316  of such title.(e)TerminationThe
			 Task Force shall terminate 60 days after
			 submission of the report required under subsection (c).(f)Funding(1)In generalFrom the unobligated balance of funds made available to carry out section 414 of the Social Security Act (42 U.S.C.  614),  $2,000,000 of such funds are hereby transferred and made available to carry out this section.  Amounts transferred and made available to carry out this section shall remain available through fiscal year 2016 and shall not be subject to reduction under a sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.).(2)Unobligated
			 amountsAny amounts made available to carry out this section that are
			 unobligated on the date of the termination of the Task Force under subsection
			 (e) shall be returned to the Treasury of the United States  .(g)Administration(1)In generalUpon the request of the Task Force, the Secretary of Health and Human Services  shall provide to the Task Force, on a reimbursable basis, the administrative support services necessary for the Task Force to carry out its responsibilities under this Act. These administrative services may include human resource management, budget, leasing, accounting, and payroll services.(2)Travel expensesThe members of the Task Force shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Task Force.CEffective Dates331.Effective dates(a)In generalExcept as provided in subsection (b), this title and the amendments made by this title take effect on the date of enactment of this Act.(b)Exceptions(1)UIFSA state law requirements; parenting time arrangements(A)In generalSubject to subparagraph (B), the amendments made by sections 311(f) and 314(a) take effect on October 1, 2014.(B)DelayIn the case of a State plan under part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.) which the Secretary of Health and Human Services determines requires State legislation or State regulation in order for the plan to meet the additional requirements imposed by the amendments made by sections 311(f) and 314(a), the State plan shall not be regarded as failing to comply with the requirements of such sections solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session is considered to be a separate regular session of the State legislature.(2)Relief from passport sanctions; child support enforcement programs for Indian tribesThe amendments made by sections 312 and 313 shall take effect on the date that is 1 year after the date of enactment of this Act.IVBudgetary Effects401.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.December 19, 2013Read twice and placed on the calendar